Citation Nr: 0922082	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to 
October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains he is unemployable due to his service-
connected headaches disability, which is rated as 50 percent 
disabling.

Of record are medical reports indicating that the Veteran's 
headaches have been the cause of his inability to work.  In a 
May 2000 VA neurology examination report, the examiner stated 
that the Veteran cannot keep a job and had difficulty keeping 
up with classes at school due to his headaches.  Statements 
from the Veteran's VA nurse practitioner (and clinical 
records confirming her statements) indicate that the Veteran 
was having difficulty maintaining employment or continuing 
with school due to the unpredictability and severity of his 
headaches (January 1998) and that his headaches "have been 
the cause of his inability to work" (June 1999).  In a July 
2004 statement, the same nurse practitioner, no longer with 
VA, stressed that the "frequency and severity of [the 
Veteran's] headaches interfered with his ability to work and 
to attend classes at school."

However, the record also contains information suggesting that 
the Veteran's unemployment may be due to other factors such 
as his criminal background and nonservice-connected 
disabilities, e.g., his nonservice-connected depression, 
personality disorder, and substance abuse.  See January 1999 
VA examination report and VA outpatient treatment reports 
dated in 2005.  Additionally, at the Veteran's most recent VA 
examination, which was conducted in June 2005, only the 
Veteran asserted that he was unemployable due to his service-
connected headaches disability.  The examiner indicated a 
high level of functioning.  

In May 2007, the Board referred the claim to the Director of 
Compensation and Pension.  In February 2009, after review of 
the Veteran's claims folder, the Director of Compensation and 
Pension stated, "The Veteran's inability to work is mostly 
due to his non-service connected psychiatric disabilities."  

Upon review of the record, the Board finds that additional 
development is needed.  A VA examination is needed to 
determine whether his service-connected cluster headaches 
render the Veteran unemployable.  The statutory duty to 
assist specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  If 
an examination report does not contain sufficient detail, it 
is incumbent upon the VA to return the report as inadequate 
for evaluation purposes.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board also notes that correspondence within the claims 
file suggests that the Veteran participated in the Vocational 
and Rehabilitation Counseling Program (VR&C).  If so, the 
Veteran's VR&C record should be associated with his claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical providers who have treated him for 
his service-connected cluster headaches 
since 2005.  After obtaining any necessary 
authorization, obtain a copy of all 
pertinent medical treatment records that 
are not already of record.  If any records 
identified by the Veteran are not 
available, he should be informed of such 
and given the opportunity to submit those 
reports.

2.  Obtain the Veteran's VR&C record and 
associate it with the claims file.

3.  Schedule the veteran for a VA social 
and industrial survey.  The claims file, 
to include a copy of this remand, must be 
made available prior to completion of the 
evaluation.  The social worker is 
specifically asked to render an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
cluster headaches disability renders him 
incapable of obtaining and maintaining 
substantially (more than marginal) 
employment consistent with his education 
and employment background, or is it more 
properly attributable to nonservice-
connected disabilities and/or events?  The 
social worker is requested to provide a 
rationale for any opinion provided.

4.  Schedule the Veteran for a VA 
examination for the purpose of determining 
the impact that his service-connected 
cluster headaches disability has on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims file, to include a copy of this 
remand, must be made available prior to 
completion of the evaluation.  Following 
the history and clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is requested to render an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
cluster headaches disability renders him 
incapable of obtaining and maintaining 
substantially (more than marginal) 
employment consistent with his education 
and employment background, or is it more 
properly attributable to nonservice-
connected disabilities and/or events?  The 
examiner is requested to provide a 
rationale for any opinion provided.

Note:  The social worker and examiner are 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemployability; less 
likely weighs against the claim.

5.  After any other development deemed 
necessary is completed, e.g., additional 
VCAA notice, and the above development has 
been completed, readjudicate the matter on 
appeal, to include extraschedular 
consideration.  If the determination 
remains adverse, furnish to the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.  The appropriate time within 
which to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


